Citation Nr: 0319452	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased rating for myofascial pain 
syndrome, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

During a personal hearing held at the Board in November 2002 
before the undersigned presiding Veterans Law Judge, the 
veteran requested and was permitted to present testimony 
pertaining to entitlement to a total disability based on 
individual unemployability.  That claim has not been 
developed and is being referred to the RO for appropriate 
action.  


REMAND

The appellant is seeking a higher evaluation for myofascial 
pain syndrome.  A review of the record reflects that she was 
afforded a VA medical examination specifically for myofascial 
pain syndrome in December 1999.  On the examination report, 
it was indicated by the examiner that the claims folder was 
not available for review.  

During her November 2002 hearing before the undersigned, the 
veteran indicated that she had been seen at the Washington, 
D.C. VA Medical Center in approximately March 2002, and prior 
to that time at the Stephens City Virginia,  VA outpatient 
clinic.  Those records are constructively before the Board 
and should be obtained and associated with the claims folder 
(see Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Also 
during her hearing, the appellant testified that she saw a 
physician, Hartmut Doerwaldt, M.D. for treatment of the 
myofascial pain syndrome.  That physician prepared a 
statement to that effect in September 2002.  Those records 
should be obtained.  The veteran stated that she saw a 
chiropractor for treatment of the disorder on a regular 
basis.  Those records should be obtained.  

Certified for appeal is the issue of service connection for 
PTSD based on alleged sexual assault in service.  By history, 
the Board notes that VA received the claim in January 1997, 
which the RO denied in December 1997.  In that same rating 
action, the RO granted a 20 percent rating for myofascial 
pain syndrome.  The veteran was notified of the decision 
granting the increased rating in a December 1997 letter; 
however, the VA letter made no mention of the denial of 
service-connection for PTSD.  Between November 1997 and 
January 1998, VA received letters from the veteran's 
relatives and a friend essentially relating current and past 
events, as they knew them, pertaining to the veteran's in-
service experiences and describing her current actions.  The 
RO, in a subsequent January 1998 decision, denied service 
connection for PTSD.  The veteran was notified of the 
decision and apprised of her appellate rights, by VA letter 
dated in February 1998.  In August 1998, VA received a letter 
from a college faculty member, who essentially related her 
experiences with the veteran concerning the veteran's 
emotional state.  Again, the RO denied the claim for service 
connection for PTSD and so notified her of the decision, 
along with an appraisal of her appellate rights, by VA letter 
in August 1998.  

If a notice of disagreement is not filed within one year of 
the date of mailing of he notification of the RO's denial of 
the veteran's claim, the denial is final and is not subject 
to revision upon the same factual basis.  A substantive 
appeal must be filed within sixty days that the RO mails the 
statement of the case to the veteran, or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later, to perfect an appeal.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In February 1999, VA received from the veteran additional 
evidence pertaining to her service connection claim for PTSD, 
to include a VA treatment record for PTSD, dated in October 
1998, and a copy of a military Leave and Earning Statement, 
showing a deduction in pay pursuant to an Article 15 
proceeding.  

The Board construes the veteran's above-mentioned 
correspondence, along with the additional evidence, which was 
received within the one-year period following VA's August 
1998 notification letter, as a notice of disagreement with 
the RO's August 1998 decision.  However, the RO considered 
this correspondence, and additional evidence in support of 
the claim, as an attempt by the veteran to reopen her claim 
for service connection for PTSD based on a final decision.  
In so doing, all subsequent rating actions and notifications, 
to include the May 2000 Statement of the Case, have denied 
the claim based on whether new and material evidence has been 
submitted to warrant reopening a claim which the Board 
construes as on-going since January 1997, and to which there 
has not been a final decision.  Hence, the claim should have 
been considered as entitlement to service connection for PTSD 
on a direct basis under the appropriate law and regulations 
and not just the evidence submitted subsequent to the August 
1998 RO decision as to whether it was new and material 
sufficient to warrant reopening the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Smith (Irma) v. 
Brown, 10 Vet. App. 330, 332 (1997).  Accordingly, the Board 
has recharacterized the issue on remand as service connection 
for PTSD on a direct basis.  

In pursuance of her claim, the veteran submitted statements 
from a private physician, A. Kiczales, M.D., indicating 
treatment of the veteran for PTSD since April 2002.  Also, a 
VA physician and social worker, in VA outpatient treatment 
records dated in October 1998, related that the veteran has 
been receiving treatment for PTSD at VA Medical Center (VAMC) 
in Martinsburg, West Virginia, since February 1997.  Inasmuch 
as VA is aware of private medical treatment, there is an 
obligation to at least attempt make a good faith effort to 
obtain copies of those records.  As for the VA treatment 
records, it is important to note that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, copies of the 
aforementioned medical records need to be obtained and 
incorporated with the veteran's claims file.  

Further, the Board notes that the veteran had undergone a VA 
psychiatric examination in September 1997 to determine the 
nature and extent of any disability present.  The diagnoses 
were PTSD, chronic, and major depression.  However, the 
examining psychiatrist specifically noted that such findings 
were made on an oral history as related by the veteran and 
the physician's psychiatric evaluation without review of the 
records because neither the veteran's C-file nor clinical 
folder had been made available to the examiner.  The Board 
acknowledges that physicians have noted in medical records 
the veteran's assertions concerning the origins of her 
claimed psychiatric disorder; however, medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Also, although there is a diagnosis of PTSD of record, the 
question remains as to whether the veteran, in fact, has a 
credible diagnosis of PTSD when this question is considered 
in light of the remaining criteria for service connection for 
the condition, namely, credible evidence that the claimed 
stressor(s) actually took place, and of a nexus between the 
stressor(s) and the veteran's symptoms.  

If the claimed stressor is not combat related, a veteran's 
lay testimony alone regarding in-service stressors is not 
sufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  

Effective March 7, 2002, if a PTSD claim is based on in-
service personal assault, as is alleged in the veteran's 
case, VA may not deny the claim without first advising the 
veteran that evidence from sources other than the service 
medical records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing the veteran the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
Examples of such evidence include, but are not limited to 
records from law enforcement authorities, rape crises 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy, as well as evidence of 
behavior changes following the claimed assault.  Also, VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f).  An opinion from a appropriate medical 
mental health professional can be helpful in interpreting the 
alternative or secondary forms of evidence by either 
corroborating the veteran's account or helping to place the 
evidence in its proper context.  

The VCAA is applicable in this case and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions further require VA to notify the 
claimant, and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio, 
16 Fed App. at 183; Charles, 16 Vet. App. at 373-74.  

In view of the foregoing, the case is remanded for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim. The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  Following appropriate procedures, the 
RO is to contact the veteran and obtain 
the names, addresses and dates of 
treatment of any health care providers 
who have treated the veteran for 
myofascial pain syndrome or PTSD.  
Thereafter, the RO is to obtain the 
veteran's private medical records from 
medical personnel identified by the 
veteran, particularly her medical records 
from H. Doerwaldt, M.D., since August 
2001 and from A. Kiczales, M.D., since 
April 2002 to the present, and from the 
unidentified chiropractor, as well as any 
VA medical records, especially those from 
VAMC Martinsburg, West Virginia, from 
February 1997 to the present, from the 
Washington, D.C. VAMC, and from the 
Stephens City, Virginia VA outpatient 
clinic.  If any such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and her representative should be 
so notified.  

3.  Following appropriate procedures, the 
RO is to advise the veteran of the 
potential sources, other than her service 
records, that may corroborate her alleged 
stressor incident(s).  See 38 C.F.R. 
§ 3.304(f).  If the veteran identifies 
any such source, the RO is assist her in 
obtaining such information to the extent 
possible.  If any records are received 
than may potentially corroborate the 
veteran's account of in-service stressor 
incident(s), such information is to be 
incorporated in the veteran's claims 
file.  If any such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and her representative should be 
so notified.  

4.  Once the aforementioned is 
accomplished, the RO should submit the 
evidence, to include the veteran's 
complete claims file and service medical 
records and any records received that may 
potentially corroborate the veteran's 
account of in-service stressor 
incident(s), to an appropriate medical or 
mental health professional for an opinion 
as to whether the evidence indicates that 
a personal assault occurred in service.  
The medical/mental health professional is 
to provide complete rationale for the 
conclusion reached and opinion expressed, 
which should be set forth in a 
typewritten report citing to specific 
reference to the record.  

5.  If, and only if, an appropriate 
medical or mental health professional 
opines that the veteran sustained a 
personal assault in service, and after 
associating with the claims file all 
available records received pursuant to 
the above-requested development, the 
veteran should be scheduled to under go a 
comprehensive VA psychiatric examination 
to assess the nature and etiology of the 
veteran's psychiatric disability.  The 
entire claims folder, to include the 
above-requested information and service 
records, as well as a complete copy of 
this remand, must be provided to and 
available for review by the examining 
physician.  The physician should provide 
a multi-axial diagnosis, reporting all 
psychiatric diagnoses found to be 
present.  If PTSD is diagnosed, the 
examiner should be requested to make a 
determination as to whether the PTSD is 
related to a verified specific in-service 
stressful experience which has been 
corroborated by the record.  The examiner 
should specifically indicate whether such 
experience(s) is (are) sufficient to 
support a diagnosis of PTSD.  If so, the 
examiner should specifically indicate how 
the other diagnostic criteria for the 
condition are met, and comment on the 
link between the current symptomatology 
and the in-service stressful 
experience(s) referred to above.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report citing 
to specific evidence in the record.  The 
examination report should be associated 
with the other evidence on file in the 
veteran's claims folder.  

6.  The veteran should be afforded a VA 
medical examination to assess the 
severity of the myofascial pain syndrome.  
Prior to the examination, the claims 
folder is to be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should comment as to whether 
the veteran has either (a) constant, or 
nearly so, and refractory to therapy 
widespread musculoskeletal pain and 
tender points, with or without associated 
fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's-like symptoms: or (b) whether 
the symptoms are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but that are present more 
than one-third of the time.  Adequate 
reasons and bases to support the opinion 
are to be included.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.  

7.  The RO must ensure that all requested 
development has been completed, to the 
extent possible, in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim, on a de 
novo basis, for service connection for 
PTSD on appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include consideration 
of the regulations pertaining to mental 
disorders in general and amended 
regulation specifically addressing PTSD.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this remand.  

9.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Thereafter, the appellant and her 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


